PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Raphael Nir, et al.
Application No. 16/629,373
Filed: January 8, 2020
Attorney Docket No. 151011-010311/US
For: COMPOUNDS FOR THE PREVENTION AND TREATMENT OF MEDICAL DISORDERS AND USES THEREOF
:
:
:
:   DECISION DISMISSING PETITION
:   UNDER 37 CFR 1.313(c)(1)
:
:


This is a decision on the petition under 37 CFR 1.313(c), filed August 4, 2022, to withdraw the above-identified application from issue after payment of the issue fee.

The petition is DISMISSED.

37 CFR 1.313(c) provides that:

	Once the issue fee has been paid, the application will not be withdrawn from issue upon petition by the applicant for any reason except:
	(1) Unpatentability of one of more claims, which petition must be accompanied by an unequivocal statement that one or more claims are unpatentable, an amendment to such claim or claims, and an explanation as to how the amendment causes such claim or claims to be patentable; 
	(2) Consideration of a request for continued examination (RCE) in compliance with 37 CFR 1.114; or
	(3) Express abandonment of the application.  Such express abandonment may be in favor of a continuing application.

Upon payment of the issue fee, an application will not be withdrawn from issue upon petition except for the reasons enumerated in 37 CFR 1.313(c). The circumstances of item (2) above does not fall within any of those exceptions.

The Office acknowledges the petition to withdraw from issue and the amendment that was filed together in one document with two subject matters. However, the petition to withdraw from issuance and the required submission in accordance with 37 CFR 1.114are not in compliance 37 CFR 1.4(c) and does not constitute as being proper. In this regard, petitioner is attention is directed to 37 CFR 1.4(c) which states:

Since different matters may be considered by different branches or sections of the Office, each distinct subject, inquiry or order must be contained in a separate paper to avoid confusion and delay in answering papers dealing with different subjects. Subjects provided for on a single.

For the reason mention above the petition cannot be granted at this time. Petitioner must submit in separate papers a renewed petition under 37 CFR 1.313(c)(2) and the submission in accordance with 37 CFR 1.114 

Petitioner is reminded that the filing of any renewed petition to withdraw from issue may not be recognized or effective if not received by the appropriate deciding official in time to act prior to issuance.  Note 37 CFR 1.313(d).  It is recommended that the facsimile number listed below be used to file the renewed petition.   

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1

Telephone inquiries concerning this decision should be directed to undersigned at (571) 272-1642.   


/April M. Wise/
Paralegal Specialist, Office of Petitions



    
        
            
    

    
        1 http://portal.uspto.gov/ (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)